Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                         October 9, 2018




      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II
    STATE OF WASHINGTON,                                              No. 50503-7-II

                                 Respondent,                   UNPUBLISHED OPINION

          v.

    CHARLES JONES, JR.,

                                 Appellant.

         BJORGEN, J. — Charles Jones Jr. appeals his convictions of four counts of first degree

unlawful possession of a firearm, two counts of unlawful possession of a short-barreled shotgun,

and one count of unlawful possession of a short-barreled rifle. Jones appeals from the trial court’s

denial of his request for a Casal1 hearing and motion to suppress evidence obtained after the

execution of a search warrant. He argues that the trial court erred by denying his request for an in

camera hearing pursuant to Casal.

         We hold that the trial court did not err and affirm Jones’ convictions.

                                               FACTS

         On November 14, 2016, Officer Hannah Heilman met with a confidential informant (CI)

in order to make a controlled purchase of heroin from a suspect known as “CJ.” Clerk’s Papers

(CP) at 45. The CI met with the suspect and returned with an amount of heroin. Based on this


1
    State v. Casal, 103 Wash. 2d 812, 699 P.2d 1234 (1985).
No. 50503-7-II


interaction, Heilman submitted an affidavit for a search warrant in order to search the motel

room where “CJ” was staying. The affidavit stated in part:

               In November of 2016, Your Affiant was contacted by Confidential and
       Reliable Informant #1000 [(CI)]. . . . CI stated he/she knew an individual to be
       dealing narcotics, specifically black tar Heroin, in the Pierce County area. CI stated
       he/she could arrange to conduct a controlled purchase from an individual known to
       CI as “CJ”.

               On [November 14, 2016] I was assisted by members of the Tacoma Police
       Special Investigations Unit as we requested CI to attempt to contact “CJ” for a
       controlled purchase of Heroin. Officer Mettler and I met with CI in the City of
       Tacoma. We conducted a search of both CI’s person and her/his vehicle. No
       contraband was recovered in the search. I then issued CI an amount of US Currency
       from Special Investigations funds. CI then made a phone call in Your Affiant’s
       presence to arrange a controlled purchase with “CJ” who was staying [at a nearby
       motel]. . . . “CJ” told CI that he had Heroin available for purchase.

       ....

               CI was kept under constant surveillance as she/he made their way [to “CJ’s”
       motel room]. Surveillance then observed CI enter [“CJ’s” motel room]. The door
       [to the room] was open.

               After a short amount of time surveillance observed CI exit [the motel room].

               CI was kept under constant surveillance as we met at a pre-determined
       location. I then met with CI who turned over an amount of Heroin. CI stated he/she
       had just purchased it from “CJ”. A second search of CI, including his/her vehicle,
       was conducted and no contraband was located.

              CI stated that “CJ” had a pistol at the foot of his bed. CI stated that “CJ” is
       a convicted felon as CI knows he has served time in prison.

             Your Affiant believes a person suspected to be “CJ” is involved in the
       unlawful delivery of a controlled substance, RCW 69.50.401.

              The substance was later field tested and tested positive for Heroin. The
       Heroin was placed into the TPD [Tacoma Police Department] property room as
       evidence.




                                                 2
No. 50503-7-II


               Your affiant knows through her training and experience [that] the drug
       trafficking organizations go to great length to hide their drugs and profits to include
       using residences, stash houses, businesses, and vehicles. Your affiant believes that
       “CJ” is selling/trafficking narcotics out of [a motel room] in Tacoma Washington.

CP at 14-15.

       The superior court issued a search warrant based on the information contained in the

affidavit. Law enforcement officers executed the warrant and arrested Jones. They recovered

several firearms during the execution of the search warrant, including prohibited short-barreled

firearms and crossbows, along with heroin, crack cocaine, and scales.

       On April 12, 2017, Jones filed a motion requesting the trial court to conduct a hearing

pursuant to Casal and to suppress evidence recovered during the execution of the search warrant.

Jones submitted an affidavit with his motion that stated:

       1.      I am Charles William Jones, the defendant in the above entitled case
               number.
       2.      I have reviewed the evidence with my attorney including the “Complaint
               for Search Warrant.”
       3.      That document provides information that I delivered heroin to a confidential
               informant at [November 14, 2016] at [a motel].
       4.      I did not deliver heroin, or any other controlled substance, to anyone on that
               day. I know this with certain[t]y because I did not have my own personal
               use drugs as my source had been arrested earlier that week. I was not even
               aware of the “chunk” of crack cocaine and heroin in the room or I would
               have consumed them myself.

CP at 106.

       The trial court denied Jones’ motion, as well as his motion for reconsideration on the

same issue. On May 22, the State filed an amended information charging Jones with four counts

of first degree unlawful possession of a firearm, two counts of unlawful possession of a short-

barreled shotgun, and one count of unlawful possession of a short-barreled rifle. The State and

Jones agreed to stipulated facts and the trial court adjudicated Jones guilty.




                                                  3
No. 50503-7-II


       On June 23, Jones appealed the trial court’s denial of his requests for a Casal hearing and

to suppress evidence recovered during the execution of the search warrant.

                                             ANALYSIS

Denial of Casal Hearing and Suppression of Evidence

       Jones argues that the trial court erred by declining to hold a Casal hearing and by denying

his motion to suppress evidence. We disagree.

       In Casal, our Supreme Court considered “the circumstances under which a defendant is

entitled to an in camera hearing on the issue of a search warrant affiant’s veracity regarding

statements allegedly made by a secret informant.” State v. Casal, 103 Wash. 2d 812, 813, 699 P.2d
1234 (1985). The court held that a trial court must exercise its discretion and conduct an in

camera hearing of the affiant and/or secret informant “where the defendant’s affidavit casts a

reasonable doubt on the veracity of material representations made by the affiant.” Id. at 819-20.

Although corroboration of the defendant’s story is helpful, corroboration is not necessary. Id. at

820. A defendant need only “make a ‘minimal showing of inconsistency’ between what the

affiant stated and what the defendant alleges to be true.” Id..

       We review the trial court’s decision to not hold a Casal hearing for an abuse of

discretion. Id. at 823. A trial court abuses its discretion if its decision is manifestly

unreasonable, or is exercised on untenable grounds or for untenable reasons. State v. Rohrich,

149 Wash. 2d 647, 654, 71 P.3d 638 (2003). A decision is based on untenable grounds or made for

untenable reasons if it rests on facts unsupported by the record or was reached by applying the

wrong legal standard. Id. A decision is manifestly unreasonable if the court, despite applying

the correct legal standard to the supported facts, reaches an outcome that is outside the range of

acceptable choices, such that no reasonable person could arrive at that outcome. Id.



                                                   4
No. 50503-7-II


        Jones argues that he “did not seek to challenge Officer Heilman’s representations or her

veracity. He sought to challenge the representations or veracity of the CI.” Br. of Appellant at 8.

In his reply brief, Jones maintains that “[a] Casal hearing establishes the credibility of the

confidential informant, not the affiant.” Appellant’s Reply Br. at 2. However, in order to merit

an in camera hearing under the standards established in Casal, Jones’ affidavit must “cast[] a

reasonable doubt on the veracity of material representations made by the affiant.” 103 Wash. 2d at

820 (emphasis added).

        Jones’ affidavit certainly denies that he delivered controlled substances as alleged.

However, the affidavit does not make a “‘minimal showing of inconsistency’” between what the

CI allegedly told Heilman and what Heilman attested to in her affidavit in support of the search

warrant. Id. at 820 (quoting United States v. Brian, 507 F. Supp. 761 (1981)). Therefore, we

determine that the trial court did not abuse its discretion by declining to hold a Casal hearing

because Jones’ affidavit challenges the credibility of the informant, rather than the veracity of the

affiant officer.

        Jones’ motion to suppress evidence was based on the argument that the trial court erred in

denying his request for a Casal hearing. Because the trial court did not err in denying Jones’

request for a Casal hearing, it also did not err in denying Jones’ motion to suppress.

                                          CONCLUSION

        The trial court did not err in declining to hold a hearing under Casal or in denying Jones’

motion to suppress. Therefore, we affirm Jones’ convictions.




                                                  5
No. 50503-7-II


        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.




                                                    Bjorgen, J.
 We concur:



 Lee, A.C.J.




 Melnick, J.




                                                6